UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6899



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLYLE EDGAR COLEMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-93-20, CA-96-840-R)


Submitted:   June 30, 1998                 Decided:   July 13, 1998


Before ERVIN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Carlyle Edgar Coleman, Appellant Pro Se. Julie C. Dudley, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlyle Edgar Coleman seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998) and his motion for reconsideration, Fed. R. Civ. P.

59. We have reviewed the record and the district court’s opinion

and orders and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. United States v. Coleman, Nos. CR-93-20;

CA-96-840-R (W.D. Va. May 16 & May 28, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2